Citation Nr: 1530353	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck condition, to include multilevel degenerative changes, cervical spine.
 
2.  Entitlement to service connection for a low back condition, to include degenerative changes of the thoracolumbar spine and mechanical low back pain. 

3.  Entitlement to service connection for a bilateral shoulder condition, to include impingement syndrome bilateral shoulders.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board videoconference hearing in December 2012 and a copy of that transcript is of record. 

In a September 2014 decision, the Board remanded the claims for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2008 to December 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the September 2014 Board remand, the Veteran was provided with an addendum opinion in November 2014.  The examiner was asked to address whether it is at least as likely as not that the Veteran's low back disability, shoulder disability, or neck disability were related to the Veteran's military service.   

The examiner stated that all he could offer was the same opinions and rationale offered in May 2012.  The examiner restated that the Veteran's ankles, wrists, and shoulders did not exhibit arthritic changes on x-ray that would be compatible with post reactive arthritis such as Reiter's syndrome.  The examiner noted that the most recent evaluation by rheumatologist found no evidence of past reactive arthritis being cause of current complaints, including neck and back issues.  The examiner restated that the cervical and thoracolumbar conditions appeared degenerative in nature.  The examiner further noted that the only medical provider to diagnose Reiter's syndrome at time of clinical evidence was Dr. Unger in Redmond or while the Veteran was on leave.  The examiner noted that those records were not available per the Veteran since Dr. Unger is no longer practicing.  The examiner further stated that if the above reasoning is not sufficient, he would recommend the Veteran be evaluated by a compensation and pension rheumatology provider.  As the examiner failed to address the actual questions posed, the Board finds that the November 2014 addendum opinion is inadequate and the Veteran should be afforded a new VA examination with a new VA examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the November 2014 addendum opinion suggest a rheumatologist provide the opinion.  However, in light of the November 2014 opinion's failures, the Board does not find that a specialist is not needed to provide the opinion.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations. Specifically, the RO should obtain outstanding VA treatment records dated December 2012 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his neck disability, shoulder disability, and low back disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's (1) degenerative changes of the thoracolumbar spine and mechanical low back pain; (2) multilevel degenerative changes, cervical spine; or (3) impingement syndrome bilateral shoulders, are related to the Veteran's military service, to include in-service treatment on December 29, 1979, April 26, 1981, April 29, 1981, September 18, 1981, and an undated treatment recorded regarding the military police.  In so doing, the examiner should address the lay statements of recurrent symptoms and the December 2009 VA treatment record that relates the Veteran's low back pain to service.

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. If the benefits sought on appeal remain denied, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




